

Exhibit 10.2

PRIVATEBANCORP, INC.
PSU AWARD CERTIFICATE




1.Award. PrivateBancorp, Inc., a Delaware corporation (the “Company”), hereby
grants to _____________ (“Grantee”) the aggregate number of Performance Share
Units (“PSUs”) of the Company set forth below (“Award”). The Award is
specifically designated as an award of Performance Share Units under Section
6(e) of the PrivateBancorp, Inc. 2011 Incentive Compensation Plan (the “Plan”)
and is governed by the terms set forth herein, in the Performance Share Unit
Award Agreement delivered herewith (the “Agreement”) and in the Plan.


2.Summary. The award date, number of PSUs included in the Award and vesting and
settlement dates are set forth below, subject in all respects to the terms and
conditions of this PSU Award Certificate, the Agreement and the Plan.


Award Date
___________, _____
Number of PSUs (at target)
__________ Performance Share Units of PrivateBancorp, Inc. (at target)


Performance Period
__________ to __________
Performance Criteria
The Performance Criteria and methodology for determining the number of shares of
the Company's common stock, no par value (“Common Stock”) into which PSUs are to
be converted are set forth on Exhibit A hereto.
Vesting Date
The later of _____________ or the date of the certification by the Compensation
Committee of the Company's Board of Directors as to satisfaction of the
Performance Criteria and determination by that Committee of the number of shares
of Common Stock into which the PSUs are to be converted, subject to recoupment
or clawback prior to the Settlement Date.
Recoupment/Clawback………………
Prior to the Settlement Date, all rights to receive shares of Common Stock under
the PSUs in which Grantee becomes vested shall be subject to recovery or
“clawback”, in whole or in part: (a) under the terms of the Plan; (b) under the
terms of the Company's clawback policies applicable to Grantee from time to
time; (c) pursuant to any Regulatory Restrictions (as defined in the Agreement)
or applicable state or federal laws, including, but not limited to the
recoupment or clawback provisions under the Sarbanes-Oxley Act of 2002 and the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010; and (d) from
Grantee if he or she is deemed by the Committee to be responsible for
misconduct, material error, a failure of risk oversight or a failure to
establish appropriate risk management procedures, any of which results in
material financial or reputational harm to the Company. The amount of such
clawback, if any, shall be determined in the sole discretion of the Committee.
Settlement Date……………………...
The PSUs shall be converted into shares of Common Stock as set forth in Section
10 of the Agreement on the Settlement Date. The Settlement Date shall be the
date that is two (2) years after the Vesting Date or such earlier date as the
PSUs may be settled in the event of a Change of Control pursuant to Section 5(b)
of the Agreement.


-1-



--------------------------------------------------------------------------------



Exhibit 10.2



3.Acceptance and Acknowledgment by Grantee. Grantee hereby accepts the Award
described above, and acknowledges the terms, conditions and restrictions of such
Award as set forth in this PSU Award Certificate, the Agreement and the Plan.
Grantee acknowledges having read and understood such documents and understands
that vesting of the Award is conditioned upon continued employment with the
Company or its Subsidiaries, except as otherwise expressly set forth in the
Agreement or the Plan.




PRIVATEBANCORP, INC.




By:                  
Name: Larry D. Richman
Title: President and Chief Executive Officer
GRANTEE




               
___________






2



--------------------------------------------------------------------------------



Exhibit 10.2



PRIVATEBANCORP, INC.
PERFORMANCE SHARE UNIT AWARD AGREEMENT
THIS PERFORMANCE SHARE UNIT (“PSU”) AWARD AGREEMENT (“Agreement”) is entered
into as of the date set forth in the PSU Award Certificate (as defined in
Section 1 below) by and between PrivateBancorp, Inc., a Delaware corporation
(the “Company”), and the Grantee identified on the PSU Award Certificate
(“Grantee”). Except as otherwise indicated or defined herein, all words with
initial capitals shall have the same meaning as ascribed to them in the
PrivateBancorp, Inc. 2011 Incentive Compensation Plan (the “Plan”). Grantee
acknowledges receipt of a copy of the Plan.
WHEREAS, the Company has determined to grant to Grantee certain PSUs
representing the right to receive in the future that certain number of shares of
Common Stock to be determined based on future performance of the Company and
subject to the terms and conditions set forth in the Plan and this Agreement;
NOW, THEREFORE, the Company and Grantee agree as follows:
1.Grant of Award; Form of Award.
Subject to Grantee’s acceptance of the related PSU Award Certificate attached
hereto or otherwise delivered or made available to Grantee in electronic form
(the “PSU Award Certificate”) and any documents described therein, and subject
to the terms and conditions of the Plan (the terms and provisions of which are
incorporated herein and expressly made a part hereof), the Company hereby grants
to Grantee the number of performance share units (“Units”) as set forth on the
PSU Award Certificate and in accordance with Section 6(e) of the Plan. The PSUs
represent the right to receive in the future that number of shares of the
Company’s Common Stock to be determined in accordance with and subject to the
terms and conditions set forth herein, in the PSU Award Certificate and in the
Plan (the “Award”). Each Unit will converted into the number of shares of the
Company’s Common Stock to be determined as set forth in the PSU Award
Certificate based on the Company’s performance during the Performance Period
against the Performance Criteria (as such terms are defined in the PSU Award
Certificate), subject to adjustment or recoupment prior to the Settlement Date.
The Units are intended to qualify as “performance-based compensation” under
section 162(m)(4)(C) of the Internal Revenue Code This Agreement and the Award
is subject to all good faith determinations of the Committee and of the Company
pursuant to the Plan.
2.Restrictions.
(a)The Units covered by the Award shall be subject to the restrictions set forth
in Section 9(a) of the Plan, which include, but are not limited to, prohibitions
on the sale, transfer, assignment, pledge or encumbrance of said Units and
shares, prior to the Settlement Date as defined in PSU Award Certificate and
Section 10 of this Agreement (the period ending on the Settlement Date is
hereinafter referred to as the “Restricted Period”). Grantee acknowledges that
after settlement of the Units and related delivery of the shares of Common Stock
issuable thereunder to Grantee, sale, transfer and other disposition of such
shares following termination of the Restricted Period may be limited by the
absence of an established trading market for such shares and/or the provisions
of applicable securities laws and Grantee further acknowledges that any such
sale, transfer or disposition may only be made in accordance with applicable
laws, rules and regulations. As a condition to the receipt of the shares of
Common Stock covered by this Award, the Company may require Grantee to make
certain representations and warranties to the Company as may be necessary to
ensure compliance with applicable laws, rules and regulations.
(b)Notwithstanding anything to the contrary set forth in this Agreement or in
the Plan, each provision of this Agreement and all amounts which may be payable
hereunder or under the Plan shall be subject to any applicable conditions,
limitations or restrictions that may be imposed by any governmental or
regulatory authority, including but not limited to the FDIC or other federal or
state regulator (any such provisions, “Regulatory Restrictions”). If any vesting
or settlement of the Award or the making of any payment pursuant to this
Agreement shall violate, or shall have violated, any Regulatory Restrictions,
Grantee shall be deemed to have waived Grantee’s right to such vesting,

3



--------------------------------------------------------------------------------



Exhibit 10.2

settlement or payment and, to the extent necessary to comply with such
Regulatory Restrictions, shall promptly repay any such amount to the Company
upon request, and this Agreement shall be deemed to be amended to effectuate
such waiver such that no obligation on the part of the Company to pay or provide
the waived amount shall occur.
3.Rights as a Shareholder.
(a)    Grantee will not have any voting rights with respect to the Units.
(b)    Unless the Units are forfeited pursuant to Section 5 hereof, Grantee will
be entitled to dividend equivalent amounts at the same rate per share as are
paid on Common Stock between the first day of the Performance Period and the
Settlement Date. The number of shares of Common Stock that such dividends will
be paid upon will be based on the actual number of shares that the Units are
converted into upon settlement. The payment of all dividend equivalent amounts
(without interest) shall occur on or about the Settlement Date.
4.Issuance and Delivery of Shares. Delivery to Grantee or his or her beneficiary
of the shares of Common Stock underlying the Units shall occur upon settlement
as provided in Section 10 below. In the discretion of the Committee, upon the
issuance of the shares underlying the Award as set forth in this Agreement, such
shares may be non-certificated and, accordingly, issuances and transfers shall
be reflected on the stock ledger books and records of the Company and no
certificate of shares of Common Stock in respect of Grantee’s shares will be
issued to Grantee, to the extent not prohibited by applicable law, the Company’s
certificate of incorporation and by-laws, or the rules of any stock exchange.
5.Vesting; Effect of Termination of Employment. Except to the extent provided in
paragraphs (a) through (c) below, and subject to Grantee’s continued employment
with the Company and its Subsidiaries through the Vesting Date, Grantee shall
have no right to receive any of the shares of Common Stock underlying the Units
until the Vesting Date. Notwithstanding such vesting, except as provided below,
settlement of the Units shall be deferred until the Settlement Date and delivery
of any shares of Common Stock underlying the PSUs to which Grantee is then
entitled shall be made as set forth in Section 10 hereof and subject to the
conditions of this Agreement.
(a)    Death, Permanent Disability or Retirement. In the event of a termination
of Grantee’s employment with the Company and its Subsidiaries upon Grantee’s
death or under circumstances that constitute Grantee’s Permanent Disability or
Retirement (as defined in Section 11) prior to the Vesting Date, Grantee (or
Grantee’s beneficiary in the event of Grantee’s death) will have the right to
receive a portion of that number of shares of Common Stock determined on the
Vesting Date to be issuable under the PSUs based on satisfaction of the
Performance Criteria for the full Performance Period and pro-rated for the
period of time Grantee was employed during the Performance Period. The portion
of the Award that is not eligible to become so vested shall be immediately
forfeited and canceled upon such death, Permanent Disability or Retirement, as
applicable. The distribution of such pro-rated number of shares of Common Stock
shall be made on the Settlement Date pursuant to the provisions of Section 10
and, prior thereto, will remain subject to recoupment and all other applicable
terms and conditions of the Award.
(b)    Change of Control. If a Change of Control occurs prior to the Vesting
Date and during the period of Grantee’s employment with the Company and its
Subsidiaries and Grantee does not receive a Replacement Award, then, in
accordance with the provisions set forth in Section 13 of the Plan relating to
“Performance Units,” the payout opportunities attainable at target or, if
greater, the amount determined by the Committee to have been earned thereunder
based on performance through the date of the Change of Control, under the Award
shall be deemed to have been fully earned for the entire Performance Period as
of the effective date of the Change of Control. The vesting of the Award shall
be accelerated to the effective date of the Change of Control, and in full
settlement of the Award, there shall be paid out in cash, or in the sole
discretion of the Committee, shares of Common Stock with a Fair Market Value
equal to the amount of such cash, to Grantee within thirty (30) days following
the effective date of the Change of Control. In the event Grantee receives a
Replacement Award for this Award (upon a Change of Control, whether prior to or
after the Vesting Date) and, in connection with or within two years after the
Change of Control, Grantee’s employment is involuntarily terminated by the
Company (other than a Termination for Cause), then, effective upon such
termination, the Replacement Award shall become fully vested and the Units shall
settle and the cash value or equity underlying the Replacement Award, as
applicable, shall be delivered to Grantee within thirty (30) days of such

4



--------------------------------------------------------------------------------



Exhibit 10.2

involuntary termination. For purposes of this Section 5(b), Grantee’s employment
is deemed to be involuntarily terminated if Grantee resigns from the Company and
its Subsidiaries for Good Reason in connection with or within two years after
the Change of Control.
(c)    Other Termination of Employment. In the event of termination of Grantee’s
employment with the Company and its Subsidiaries for any other reason prior to
the Vesting Date, Grantee will forfeit all Units covered by this Award that are
not yet vested and shall have no further rights to said Units, the shares of
Common Stock underlying the Units or any amounts attributable thereto. In the
event of such a termination of Grantee’s employment after the Vesting Date but
prior to settlement, the Units shall continue to be settled as set forth in
Section 10 hereof.
6.Adjustment Upon Changes in Capitalization. In accordance with and subject to
Section 11 of the Plan, any additional Units or other property issued with
respect to the Units covered by this Award, as a result of any declaration of
stock dividends, through recapitalization resulting in stock splits,
combinations or exchanges of shares or otherwise, shall be subject to the
restrictions and terms and conditions set forth herein.
7.Payment of Taxes.
(a)    Grantee or Grantee’s legal representative shall be required to pay to the
Company the amount of any federal, state, local or other taxes which the Company
determines it is required to withhold and pay over to governmental tax
authorities with respect to Units covered by this Award and/or the underlying
shares of Common Stock on the date (or dates) on which the Company’s tax
liability arises with respect to such Units and/or shares (the “Tax Date”).
Grantee may satisfy such obligation by any of the following means: (i) cash
payment to the Company, (ii) delivery to the Company of Previously-Acquired
Shares of Common Stock having an aggregate Fair Market Value determined as of
the Tax Date that equals the amount required, (iii) authorizing the Company to
withhold whole shares of Common Stock which would otherwise be deliverable
having an aggregate Fair Market Value determined as of the Tax Date that equals
the amount required, or (iv) any combination of (i), (ii), and (iii). The value
of any shares withheld may not be in excess of the amount of taxes required to
be withheld by the Company determined by applying the applicable minimum
statutory withholding tax rates. Notwithstanding the foregoing, in the event
Grantee is subject to tax withholding (other than income tax withholding) on a
date prior to the Settlement Date determined in accordance with Section 10 of
this Agreement, clause (iii) above shall not be available as a means of
satisfying such tax withholding obligations.
(b)    The Company shall pay all original issue or transfer taxes with respect
to the issuance or delivery of shares of Common Stock pursuant hereto and all
other fees and expenses incurred by the Company in connection therewith.
8.Beneficiary. Grantee may name, from time to time, any beneficiary or
beneficiaries to whom the shares of Common Stock issuable under the Units
covered by this Award shall be paid in case of his or her death before receipt
of such shares. Each designation shall be on a form prescribed for such purpose
by the Committee and shall be effective only as set forth therein.
9.Compliance with Certain Laws and Regulations. If the Committee shall
determine, in its discretion, that the listing, registration or qualification of
the shares of Common Stock issuable under the Units covered in this Award upon
any securities exchange or under any law or regulation, or that the consent or
approval of any governmental regulatory body is necessary or desirable in
connection with the granting of shares of Units hereunder, Grantee shall supply
the Committee or Company, as the case may be, with such certificates,
representations and information as the Committee or Company, as the case may be,
may request and shall otherwise cooperate with the Company in obtaining any such
listing, registration, qualification, consent or approval.
10.Settlement of Performance Share Units.
(a)    Provided Grantee has first become vested in accordance with Section 5
above (including vesting resulting from Permanent Disability, death, or
Retirement), Grantee’s rights to receive the shares of Common Stock determined
to be issuable under the Units in accordance with the Performance Criteria and
methodology set forth

5



--------------------------------------------------------------------------------



Exhibit 10.2

in the PSU Award Certificate will become non-forfeitable on the Vesting Date,
and the Units will be settled and converted into shares of Common Stock on the
Settlement Date, subject to any reduction required in accordance with the
recoupment provisions set forth in the PSU Award Certificate or as otherwise
provided herein or in the Plan. Notwithstanding the foregoing, (i) such delayed
settlement will not apply with respect to the vesting and settlement of the
Units upon a Change of Control as set forth in Section 5(b) hereof and, instead,
the Units would settle as set forth in Section 5(b) and (ii) if a Change of
Control occurs after the Vesting Date, in full settlement of the Award, there
shall be paid out in cash, or in the sole discretion of the Committee, shares of
Common Stock with a Fair Market Value equal to the amount of such cash, to
Grantee within thirty (30) days following the effective date of the Change of
Control. In the case of a distribution occurring as a result of Section 10(b)
upon an involuntary termination, in the event the Grantee is considered a
“specified employee” (within the meaning of Code Section 409A and the
regulations thereunder) at the time of his separation from service, such payment
will take place on the first payroll date that follows the date that is six
months after the Grantee’s separation from service if such delay is required in
order to comply with Section 409A of the Code and the regulations thereunder.
(b)    It is intended that the Units and exercise of authority or discretion
hereunder shall comply with Code Section 409A so as not to subject Grantee to
the payment of any interest or additional tax imposed under Section 409A. In
furtherance of this intent, to the extent that any United States Department of
the Treasury regulations, guidance, interpretations or changes to Section 409A
would result in Grantee becoming subject to interest and additional tax under
Section 409A of the Code, the Company and Grantee agree to amend this Award
Agreement to bring the Units into compliance with Section 409A.
11.Certain Definitions.
(a)    “Good Reason” means the occurrence, other than in connection with a
discharge, of any of the following without Grantee’s consent: (A) a material
reduction in Grantee’s base salary or target annual bonus opportunity, or (B)
Grantee being required to be based at an office or location which is more than
50 miles from Grantee’s then-current office. Grantee must provide written notice
to the Company of the existence of Good Reason no later than 90 days after its
initial existence, and the Company shall have a period of 30 days following its
receipt of such written notice during which it may remedy in all material
respects the Good Reason condition identified in such written notice.
(b)    Grantee shall be considered to be under a “Permanent Disability” if
Grantee becomes disabled during the period of Grantee’s employment with the
Company and its Subsidiaries and Grantee remains on approved disability leave
pursuant to a Company disability policy for more than 180 days.
(c)     “Retirement” means termination of Grantee’s employment for any reason
other than death, Permanent Disability or Termination for Cause on or after age
62 and completion of at least 10 years of service with the Company or any
Subsidiary (including for this purpose continuous years of service, if any, with
a Subsidiary as of the date such Subsidiary was acquired by the Company).
(d)     “Termination for Cause” means a termination of the employment of Grantee
by the Company or any Subsidiary for any of the following reasons:
(i)In the case where there is an employment, change-of-control or similar
agreement in effect between Grantee and the Company or any Subsidiary that
defines “cause” (or similar words), the termination of an employment arrangement
that is or would be deemed to be for “cause” (or similar words) as defined in
such agreement.
(ii)In the case where there is no employment, change-of-control or similar
agreement in effect between Grantee and the Company or any Subsidiary, or where
there is such an agreement but the agreement does not define “cause” (or similar
words), the termination of Grantee’s employment due to:
(1)The commission by Grantee, as reasonably determined by the Committee, of any
theft, embezzlement or felony against the Company or any Subsidiary;

6



--------------------------------------------------------------------------------



Exhibit 10.2

(2)The commission of an unlawful or criminal act by Grantee resulting in
material injury to the business or property of the Company or any Subsidiary or
of an act generally considered to involve moral turpitude, all as reasonably
determined by the Committee;
(3)The commission of an intentional act by Grantee in the performance of
Grantee’s duties as an employee of the Company or any Subsidiary amounting to
gross negligence or misconduct or resulting in material injury to the business
or property of the Company or any Subsidiary, all as reasonably determined by
the Committee; or
(4)The habitual drunkenness or drug addiction of Grantee, as reasonably
determined by the Committee.
12.Miscellaneous.
(a)    Notices. Any notice provided for in this Agreement must be in writing and
must be either personally delivered, delivered by overnight courier, or mailed
by first class mail, to Grantee at the address set forth on the records of the
Company, to the Company at its offices at 120 South LaSalle Street, Chicago,
Illinois 60603, or such other address or to the attention of such other person
as the recipient party shall have specified by prior written notice to the
sending party. Any notice under this Agreement will be deemed to have been given
when received.
(b)    Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
(c)    Complete Agreement. This Agreement, the PSU Award Certificate and those
documents expressly referred to herein embody the complete agreement and
understanding among the parties and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.
(d)    Counterparts; Electronic Signature. This Agreement, the PSU Award
Certificate and those documents expressly referred to herein and therein may be
executed in separate counterparts, each of which is deemed to be an original and
all of which taken together constitute one and the same agreement. This
Agreement, the PSU Award Certificate and all documents to be delivered in
connection with this Agreement may be executed and delivered by Grantee by
electronic signature, including without limitation “click-through” acceptance,
pursuant to procedures the Company may establish from time to time, and such
execution and delivery shall have the same force and effect as Grantee’s manual
signature.
(e)    Successors and Assigns. This Agreement is intended to bind and inure to
the benefit of and be enforceable by Grantee, the Company and their respective
permitted successors and assigns (including personal representatives, heirs and
legatees), and is intended to bind all successors and assigns of the respective
parties, except that Grantee may not assign any of Grantee’s rights or
obligations under this Agreement except to the extent and in the manner
expressly permitted hereby.
(f)    Remedies. Each of the parties to this Agreement will be entitled to
enforce its rights under this Agreement specifically, to recover damages by
reason of any breach of any provision of this Agreement and to exercise all
other rights existing in its favor. The parties hereto agree and acknowledge
that money damages may not be an adequate remedy for any breach of the
provisions of this Agreement and that any party may in its sole discretion apply
to any court of law or equity of competent jurisdiction for specific performance
and/or injunctive relief in order to enforce or prevent any violations of the
provisions of this Agreement.

7



--------------------------------------------------------------------------------



Exhibit 10.2

(g)    Waiver or Modification. Any waiver or modification of any of the
provisions of this Agreement shall not be valid unless made in writing and
signed by the parties hereto. Waiver by either party of any breach of this
Agreement shall not operate as a waiver of any subsequent breach.
(h)    No Employment Contract. This Agreement shall not be construed as an
employment contract and does not give Grantee any right to continued employment
by the Company or any affiliate of the Company or to the receipt of any future
Units or other awards under the Plan.

8

